To:      jeremy.mudford@worrells.net.au[jeremy.mudford@worrells.net.au]
From:    Case  9:18-cv-80176-BB Document 144-3 Entered on FLSD Docket 04/15/2019 Page 1 of 4
         dex561@aol.com
Sent:    Thur 31/08/2017 2:12:44 AM
Subject: Re: COIN-EXCH PTY. LTD. A.C.N. 163 338 467
ATO-Meeting-Minutes-Redacted - notes.pdf

Hi Jeremy,

  Yes I have tangible evidence that Coin-Exch had IP in it's possession.
  Please find the attached document in which a representative from Coin-Exch discusses
the IP and assets with ATO officials.

Based upon what I have learned of Mr. Wright, it is possible that assets moving through
his entities were acquired by fraudulent means. But I suppose that is a separate issue that
may not concern your investigation.

May I ask why hasn't the ATO provided you with documentation about the companies
they appointed you to? They clearly have evidence revealing the transfer of assets
in and out of Mr. Wright's entities. I would imagine the ATO would also expect a detailed
investigation. They are already aware of Mr. Wright's prior infractions and his views
about avoiding taxes.

Since Coin-Exch officers have failed to:
1. Provide you with a Report as to Affairs for the company;
2. Provide the company’s books and records;
3. Reasonably assist you in carrying out your role as Liquidator..

I believe you can apply to ASIC for funding to carry out a further investigation?.

Officers of the company breached their duty to provide shareholders (myself) with
financial reports or notify me of corporate actions.

Can you tell me what other claims I may have against officers of Coin-Exch?
And what offences by company management can you report to ASIC?

Kind regards,
Ira




-----Original Message-----
From: Jeremy Mudford <jeremy.mudford@worrells.net.au>
To: dex561 <dex561@aol.com>
Sent: Tue, Aug 29, 2017 8:28 pm
Subject: RE: COIN-EXCH PTY. LTD. A.C.N. 163 338 467

 Dear Ira,

 I refer to your email below and previous email correspondence regarding the company.

 Besides the information provided (which predominately has consisted of various Blog site articles), it would be much
 appreciated if you could provide any tangible evidence that the company (and/or its related entities that we have been
         Case
 appointed  over)9:18-cv-80176-BB     Document
                  held any IP (which may           144-3
                                          include IP relatingEntered  on FLSD
                                                              to Bitcoin). In the Docket   04/15/2019
                                                                                  interim, our preliminaryPage  2 of 4 do
                                                                                                           investigations
 not reveal any trademarks registered to the company’s name. Please refer to the links here and here.

 Upon your request, we wrote to nTrust regarding the purported sale, however, have not received a response to our
 request. I note this company appears to be situated in Canada and as such, we are not in a position to pursue the matter
 further without being indemnified for our costs.

 We have also attempted to contact the company’s directors, however, have not received any response from them.

 I reiterate that the Liquidation is unfunded in this matter and as such, we do not have any obligation to continue to incur
 cost without any realistic prospects of return. Notwithstanding, should you have any further tangible evidence that the
 company held IP, I would appreciate if you could please provide same to me as soon as practicable.

 Should you be able to provide funding in order to progress further investigations into the company’s IP (including
 evidence that the company held IP relating to Bitcoin), please put your proposal in writing to us for the Liquidator to
 consider. In the absence of such funding, it is our intention to complete our investigations into the company’s affairs and
 finalise the liquidation as soon practicable thereafter.

 Should you have any other queries, please do not hesitate to contact me.

 Kind Regards,


 JEREMY MUDFORD
 Senior File Accountant


                                                                                                            WESTERN SYDNEY

                                                                                                            Suite 601B, Level 6, 91 Phillip Street
                                                                                                            Parramatta NSW 2150
                                                                                                            PO Box 207
                                                                                                            Parramatta NSW 2124

                                                                                                            D

                                                                                                            P 02 8844 1200

                                                                                                            F 02 8844 1211

                                                                                                            E

                                                                                                            W worrells.net.au

 Standard Worrells E-mail Disclaimer
 Liability limited by a scheme approved under Professional Standards Legislation.

 This email (including all attachments) may be subject to either legal privilege or professional confidentiality and may contain personal information. If you received this email in error professional
 confidentiality is not waived or lost. This email is protected by copyright.




 From: dex561@aol.com [mailto:dex561@aol.com]
Sent: Wednesday, 30 August 2017 9:49 AM
To: Jeremy Mudford <jeremy.mudford@worrells.net.au>
Subject: Re: COIN-EXCH PTY. LTD. A.C.N. 163 338 467

 Hi Jeremy,

Coin-Exch held a valuable amount of IP in it's possession. Before finalizing the liquidation, shouldn't a determination first be made as
to where the IP was transferred? It would appear that either a insolvent or fraudulent transaction has taken place.

Didn't Coin-Exch have a number of Directors that you could attempt to contact for more details?

Kind regards,
Ira
                Case 9:18-cv-80176-BB Document 144-3 Entered on FLSD Docket 04/15/2019 Page 3 of 4




 -----Original Message-----
From: Jeremy Mudford <jeremy.mudford@worrells.net.au>
To: dex561 <dex561@aol.com>
Sent: Tue, Aug 29, 2017 3:20 am
Subject: RE: COIN-EXCH PTY. LTD. A.C.N. 163 338 467
 Hi Ira,

 We have not received a response to our correspondence regarding the sale to nTrust, nor have we identified any monies
 paid to the entities by the ATO.

 Accordingly, we are currently made an application to the ASIC Liquidator Assistance Program to assist in contacting the
 Director. However, in the absence of any realisations, it will be our intention to lodge our report to ASIC and finalise these
 matters thereafter (subject to ASIC clearance).

 Kind Regards,


 JEREMY MUDFORD
 Senior File Accountant


                                                                                                            WESTERN SYDNEY

                                                                                                            Suite 601B, Level 6, 91 Phillip Street
                                                                                                            Parramatta NSW 2150
                                                                                                            PO Box 207
                                                                                                            Parramatta NSW 2124

                                                                                                            D

                                                                                                            P 02 8844 1200

                                                                                                            F 02 8844 1211

                                                                                                            E

                                                                                                            W worrells.net.au

 Standard Worrells E-mail Disclaimer
 Liability limited by a scheme approved under Professional Standards Legislation.

 This email (including all attachments) may be subject to either legal privilege or professional confidentiality and may contain personal information. If you received this email in error professional
 confidentiality is not waived or lost. This email is protected by copyright.




 From: dex561@aol.com [mailto:dex561@aol.com]
Sent: Tuesday, 29 August 2017 2:41 AM
To: Jeremy Mudford <jeremy.mudford@worrells.net.au>
Subject: Re: COIN-EXCH PTY. LTD. A.C.N. 163 338 467

 Dear Jeremy,

Can you provide any updates on the Coin-Exch matter?

Regards,
Ira
         Case 9:18-cv-80176-BB Document 144-3 Entered on FLSD Docket 04/15/2019 Page 4 of 4
 -----Original Message-----
From: Jeremy Mudford <jeremy.mudford@worrells.net.au>
To: dex561 <dex561@aol.com>
Sent: Thu, Jul 20, 2017 11:54 am
Subject: Automatic reply: COIN-EXCH PTY. LTD. A.C.N. 163 338 467
 Dear Sir/Madam,

 I am currently on leave from 28 June 2017, returning to work 7 August 2017.

 If your enquiry is urgent please contact Youssef Sarakbi of this office on (02) 8844 1200 or
 youssef.sarakbi@worrells.net.au.

 Kind Regards,
